Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5, 8, 10, 14-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, D, K, E, G and I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13th, 2021.
Applicant’s election without traverse of claims 1, 3-4, 6-7, 9, 11-13, 15-16 and 18-21 in the reply filed on October 13th, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 11, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US 2014/0176179 A1).

In view of Claim 1, Minami et al. teaches a light distribution plate that is optically transparent at an operational wavelength of input light (Figure 4, #20a-b & Paragraph 0058), that has an index of refraction higher than a surrounding medium (air), and has an optically transparent top surface (Figure 3, #8), a bottom surface comprising a reflecting pattern of micro-optical structures (Figure 3, #6 & Paragraph 0059), wherein the input light is coupled into the light distribution plate through an optically transparent side edge (Figure 1, #14 – the light is directed into the element on the side edge of the light guide plate), the input-coupled light travels in the light distribution plate by total internal reflection (Paragraph 0059), and at least a portion of the input coupled light is reflected by the micro-optical structures on the bottom surface and coupled out of the top surface (Figure 1, the light waves strike the solar cell B & Paragraph 0080).

In view of claim 4, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. teaches the bottom surface is flat (Figure 5).

In view of Claim 7, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. teaches that the light distribution plate ensures the input-coupled light is totally internally reflected (Paragraph 0059), accordingly, one of the side edges must be reflective to some degree.

In view of Claim 9, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. teaches that the reflecting micro-optical structures comprise a prism/lens (Figure 5).



	In view of Claim 20, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. teaches an array of photovoltaic diodes (Paragraph 0231 – a module comprises an array of diodes) disposed on the top surface of the light distribution plate that is irradiated by the output-coupled light (Figure 1, B).

	In view of Claim 21, Minami et al. is relied upon for the reasons given above in addressing Claim 20.  Minami et al. teaches a transparent spacer plate disposed between the light distribution plate and the array of photovoltaic diodes (Figure 1, #8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Maeda et al. (US 2012/0240979 A1).

In view of Claim 3, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that the light distribution plate comprises a wedged plate having a bottom surface that is tilted with respect to the top surface.
Maeda et al. discloses that a light distribution plate comprises a wedged plate having a bottom surface that is tilted with respect to the top surface for the advantage of making it easier to attach a solar cell element (Paragraph 0039 & 0075).  Accordingly, it would have been obvious to have the light distribution plate of Minami et al. wedge shaped such that a bottom surface that is tilted with respect to the top surface for the advantage of making it easier to attach a solar cell element.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Iden et al. (US 2012/0287600 A1).

In view of Claim 3, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that the light distribution plate comprises a wedged plate having a bottom surface that is tilted with respect to the top surface.
Iden et al. discloses that a light distribution plate comprises a wedged plate having a bottom surface that is tilted with respect to the top surface for the advantage of increasing the irradiation distribution of the uniformity of the light (Figure 2, #8-#9 & Paragraph 0071).  Accordingly, it would have .



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Nolan et al. (US 9,952,375 B2).

In view of Claim 6, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. is silent on if the light distribution plate comprises a polymer, fused silica, or glass.
Nolan et al. discloses that glass used as a light distribution plate is not susceptible to photo-aging and discoloration under prolonged light exposure conditions (Column 13, Lines 39-52).  Accordingly, it would have been obvious to choose glass as the material for a light distribution plate as disclosed by Nolan et al. for Minami et al. light distribution plate for the advantage of have a material that is not susceptible to photo-aging and discoloration under prolonged light exposure conditions.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Nakamura (US 2013/0279146 A1).

In view of Claims 12-13, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that the reflecting pattern comprises an array of micro-optical structures having a periodic pattern in a longitudinal direction such that a pitch of the periodic pattern is coarser close to the optically transparent side of the input coupled light than at a far edge.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Knapp et al. (US 2013/0249577 A1).

In view of Claim 16, Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that the input-coupled light comprises narrow spectral bandwidth light from a light-emitting diode.
Knapp et al. discloses that a suitable configuration for input-coupled light comprises narrow spectral bandwidth light from a light-emitting diode (Figure 4, #106 - Paragraph 0034).  Knapp et al. teaches that there is need for a method and apparatus for performing an accelerated lifetime test of a PV device in a smaller space, and in order to reduce the physical footprint of the chamber (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate input-coupled light that comprises narrow spectral bandwidth light from a light-emitting diode as Knapp et al. discloses that this is a suitable configuration for input coupled .




Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Dhar (US 2016/0372619 A1).

In view of Claims 18-19 Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber.
Dhar discloses an optical fiber that is utilized to couple light into an optically transparent side edge (Figure 12c) that is utilized in a PV system (Figure 7 & 9 – Paragraph 0126), the optical fibers are multimode as they can pass “white light” (Paragraph 0189).  Dhar discloses that there is a need to develop a new light guide apparatus that can concentrate light without using a tracking system and there is also a need for a new light guide apparatus that can redirect light impinging on the apparatus over a wide range of incident angles (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an optical fiber that is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2014/0176179 A1) in view of Towe (US 2020/0166697 A1).

In view of Claims 18-19 Minami et al. is relied upon for the reasons given above in addressing Claim 1.  Minami et al. does not disclose that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber.
Towe discloses an optical fiber that is utilized to couple light to a solar cell (Figure 2D) wherein the optical fiber comprises multimode fiber (Figure 2E).  Towe teaches that the advantage of using optical fibers as a light source is that sunlight can be transported safely by routing the cables from a collection location to a conversion location where the energy can be converted to electricity (Paragraph 0024) while making a photovoltaic plant constructed in this manner future proof (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a optical fiber as disclosed by Towe in Minami et al. light distribution plate such that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber for the advantage of being able to use sunlight collected a distance away from the PV cells and making the array future proof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726